MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrès

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

N° 7 IMEFE/CAB/DGEF.-Â

Convention d'Aménagement et de Transformation, pour la mise
en valeur de l'Unité Forestière d'Aménagement Tala-Tala, située
dans Zone Il (Sangha) du Secteur Forestier Nord.

Entre les soussignés :

La République du Congo, représenté par le Ministre de l'Economie Forestière et de
l'Environnement, ci-dessous désigné « le Gouvernement »

D'une part,
Et

La Société Industrielle et Forestièe du Congo, en sigle SIFCO, représentée par son
Président Directeur Général, ci-dessous désignée « la Société »

D'autre part

Autrement désignés ‘’les Parties”,

IL a été préalablement exposé:

Le Gouvernement congolais et la Société Congolaise Arabe Libyenne des Bois ont
conclu le Contrat de Transformation Industrielle n°05/MEF/DGEF/DF-SGF du
7 juillet 1998 pour la mise en valeur de l'Unité Forestière d'Aménagement Tala-Tala
Cependant, depuis quelques années, la Société Congolaise Arabe Libyenne des
Bois est confrontée à de nombreuses difficultés. Ce qui ne lui permet pas de mener
convenablement ses activités

En vue de relancer les activités d'exploitation forestière et de transformation des bois
dans l'UFA Tala-Tala, la Société Congolaise Arabe Libyenne des Bois et la Société

Forestière et Industrielle du Congo ont signé un protocole d'accord et une convention
de location gérance de l'unité ce sciage de Tâla-Tala, respectivement le 14 août

=
2004 et le 18 décembre 2004. Le fonds, objet de la convention, porte sur les
installations immobilières, les bâtiments administratifs et l'unité de sciage.

En vue de permettre l'approvisionnement de la scierie et conformément aux
dispositions légales et réglementaires en vigueur en matière de forêts,
l'Administration Forestière a concédé l'UFA Tala-Tala à la Société gérante de l'unité
industrielle.

Les Parties ont décidé de conclure la présente convention, conformément à la
politique de gestion durable des forêts et aux stratégies de développement du
secteur forestièr national, définies par le Gouvernement

Les Parties conviennent de ce qui suit :
TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De l'objet et de la durée de la convention

Article premier : La présente convention a pour objet l'aménagement durable et la
mise en valeur de l'Unité Forestière d'Aménagement Tala-Tala, située dans la zone
Il (Sangha) du Secteur Forestier Nord, dans le Département de la Sangha

Article 2: La durée de la présente convention est fixée à 15 ans à compter de la
date de signature de l'arrêté d'approbation de ladite convention.

A la suite de l'adoption du plan d'aménagement durable prévue à l'article 11 ci-
dessous, la durée de la convention pourrait être modifiée, en fonction des directives
dudit plan, pour tenir compte des prescriptions de l'article 67 de la loi n° 16-2000 du
20 novembre portant code forestier susvisée

Cette convention est renouvelable, après son évaluation, par l'Administration des
Eaux et Forêts, tel que prévu à l'article 30 ci-dessous

Chapitre Il : De la dénomination, du siège social de l’objet et du capital social
de la Société

Article 3: La Société est constituée en Société Anonyme de Droit congola s
dénommée Société Industrielle et Forestière du Congo, en sigle SIFCO.

Son siège social est fixé à Brazzaville, Immeuble CNSS, boîte postale 1022
République du Congo.

il pourra être transféré en tout autre lieu de la République du Congo par décision de
la majorité des actionnaires, réunis en Assemblée Générale Extraordinaire. ©

Article 4 : La Société a pour objet l'exploitation, la transformation, le transpor et la
commercialisation des bois et des produits dérivés de bois

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher c=s
actionnaires et entreprendre des actions pouvant développer ses activités, ainsi 1
toute opération commerciale, mobilière se rattachant Mrectement ou indirectemer: à
'ohiet de la Société
© Article 5: Le capital social d# la Société est fixé à F CFA Cinquante millions _(F
CFA 50.000.000). Toutefois, il devra être augmenté en une où plusieurs fois, par voie
d'apport en numéraire, par incorporation des réserves ou des provisions ayant
vocation à être incorporées at capital social et par apport en nature

Article 6 : Le montant actuel au capital social, divisé en 5.000 actions de 10.000 F
CFA chacune, est réparti de 14 Maniere suivante

Actionnaires Nombre Valeur Valeur Totale
f d'actions d'une (F CFA)
i action LL
[Zouhair Michel FADOUL EL  ©H<AR 4.000 10.000 40.C90.009
| Société Industrielle et Fore="ière de 500 10.000 5.C00.000
te d'Ivoire (SIFCI) | ——
Compagnie Industrielle du E21S SA. 500 10.000 5.C00.000
| (CIB SA) _
[Total | 50.c0C

Toute modification dans la rzzpartition devait être au préalable approuvée par =
Ministre chargé des Eaux et Forêts, conformément aux textes législatifs et
réglementaires en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT
TALA-TA-LA

Article 7 : Sous réserve des =roits des tiers et conformément à la législation et à à
réglementation forestières, r 7 mment l'arrêté n°2632/MEFPRH/DGEF/DF-SGF c1
06 juin 2002, définissant les L Aités Forestières d'Aménagement du domaine forest
de la zone | (Ouesso) du Se” ur Forestier Nord et précisant les modalités de
gestion et de leur exploitatior at l'arrêté n°4559/MEF PRH/DGEF/DF-SGF du 09 ac
2002, portant modification CÆ l'arrêté n°2632/MEFPRHIDGEF/DF-SGF du 06 ju
2002, définissant les Unités £ prestières d'Aménagement du domaine forestier de à
zone | (Ouesso) du Secteur F -restier Nord et précisant les modalités de leur gestic
et de leur exploitation, la ociété est autorisée à exploiter l'Unité Forestié”=
d'Aménagement Tala-Tala, 7 Un£ superficie de 496.020 hectares. située dans 3
zone Il Sangha) du Secteur F -"estier Nord -

L'Unité Forestière d'Aménage” Ent Tala-Tala est délimitée ainsi qu'il suit

Au Nord: Par la rivière Nc ko affluent de la rivière Sangha, entre les rivièrss
Koudou et Pandama ;

A l'Est: Par la la rivière pa--dama en. amont, puis par son affluent la rivière Liz
jusqu'à la route Ouesso-Ser- né ; ensuite par la route Ouesso-Sembé vers l'Oue:t
jusqu'au pont sur la rivière _ængoué ; puis la rivière Lengoué en aval, jusqu'à
confluence avec la rivière Séka, de ce point, suivre une droite _orien
géographiquement suivant Ur angle de 152° jusqu'à la rivière Ekouyé ;

Au Sud : Par la rivière Ekouy# affluent de la rivière Lengoué, jusqu'à sa source

A l'Ouest : Par la source de la rivière Lengoué, on suit la ligne de partage des eaux
entre les bassins des rivières Mambili et Lengoué jusqu'au point : 01°3510" N-
15°19'40" E, situé sur la route Ouesso-Sembé ; puis par la route Ouesso-Sembé
jusqu'à la limite Est de l'UFA Sembé (1°37'30" N- 1°53'54" E) ; puis un layon plein
Nord jusqu'à la Koudou

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 8: La Société s'engage à respecter la législation et la réglementation
forestières en vigueur, notamment :

_ en effectuant des comotages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir à la Direction Départementale
de l'Economie Forestière de la Sangha dans les délais prescrits par la
réglementation.

- en transmettant les états de production à l'Administration des Eaux et Forêts,
dans les délais prévus par les textes réglementaires.

- en ne cédant, ni en ne sous-traitant l'exploitation de l'Unité Forestière
d'Aménagement Tala-Tala

La Société s'engage également à respecter la législation et la réglementation en
vigueur en matière d'environnement

Article 9 : La Société s'engage à atteindre le volume maximum annuel de l'Urté
Forestière d'Aménagement Tala-Tala, conformément au planning présenté dans le
cahier de charges particulier, sauf crise du marché ou cas de force majeure

Article 10: La Société s'engage à mettre en valeur l'Unité Forest£re
d'Aménagement Tala-Tala, conformément aux normes techniques établies zar
l'Administration des Eaux et Forêts, aux prescriptions de ladite convention et 2ux
dispositions du cahier de charges particulier

Article 11: La Société s'engage à élaborer, sous le contrôle des servis
compétents du Ministère chargé des Eaux et Forêts, le plan d'aménagement 3e
l'Unité Forestière d'Aménagement Tala-Tala, dans l'objectif de l'aménagement
durable de cette superficie forestière

Elle devra créer en son sein une cellule d'aménagement chargée de coordor-er
l'élaboration et la mise en œuvre de celui-ci

La Société peut faire appel à un bureau d'études spécialisé, après avis d'approba: 9n
du Directeur Général de l'Economie Forestière.

Ce plan d'aménagement sera élaboré sur la base des directives nationales 2t
d'aménagement et les normes édictées par la Direction Générale de l'Econor ie
Forestière

#
Les conditions d'élaboration du plan d'aménagement seront définies dans un
protocole d'accord à conclure entre la Direction Générale et de l'Economie Forestière
et la Société. «

Un avenant à la présente convention sera signé entre les Parties, après l'adoption du
plan d'aménagement, pour prendre en compte les prescriptions et préciser les
modalités de mise en œuvre dudit plan

Article 12 : La Société s'engage à financer l'élaboration du plan d'aménagement de
l'Unité Forestière d'Aménagement Tala-Tala.
Article 13: La Société s'engage à mettre en œuvre le plan d'aménagement de
l'Unité Forestière d'Aménagement Tala-Tala, mentionné à l'article 11 ci-dessus,
notamment à travers

la réalisation d'un programme visant une gestion rationnelle de la faune dans
l'Unité Forestière d'Aménagement. À cet effet, il sera mis en place une
«Unité de Surveillance et de Lutte Anti- Braconnage » en sigle USLAB,
suivant un protocole d'accord à signer avec la Direction Générale et de
l'Economie Forestière.

- la réalisation d'un programme de régénération des forêts dégradées et de
conduite des jeunes peuplements.

Les dépenses relatives à la mise en œuvre du plan d'aménagement sont à la charge
de la Société. Toutefois, celle-ci peut, avec l'appui du Ministère chargé des Eaux et
Forêts, rechercher des financements extérieurs, pour réaliser certaines actions,
notamment celles liées à la gestion et à la conservation de la diversité biologique

Article 14: La Société s'engage à développer en aval les unités industrielles et à
diversifier la production transformée de bois, selon le programme d'investissement et
le planning de production, présentés dans le cahier de charges particulier

A cet effet, la Société déposera chaque année à la Direction Départementale de
l'Economie Forestière, un programme annuel d'investissements au moment du dépôt
des éléments pour l'obtention de la coupe annuelle

Article 15: La Société s'engage à assurer la bonne exécution du programme
d'investissements, conjointement au cahier de charges particulier, sauf cas de for
majeure prévu à l'article 26 ci-dessous.

Pour couvrir les investissements, la Société aura recours à tout ou partie de son
cash flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen
et long terme. ñ .

Article 16: La Société s'engage à recruter les cadres nationaux, à assurer ou à
financer leur formation, selon les dispositions prévues au cahier de charges
particulier de la présente convention

Article 17: La Société s'engage à porter l'effectif du personnel de 149 agents #n

2005 à 304 en 2008, selon les détails prâcisés dans le cahier de charges particular
ge la présente convention

Article 18 : La Société s'engage à réaliser des travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales
ou locales du Département de la Sangha tels que prévus au cahier de charges
particulier de la présente convention.

Chapitre Il : Des engagements du Gouvernement

Article 19 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles

I! garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par
les agents des Eaux et Forêts.

Article 20 : Le Gouvernement s'engage à maintenir le volume maximum annuel de
l'Unité Forestière d'Aménagement concédée jusqu'à l'adoption du plan
d'aménagement durable, sauf en cas de crise sur le marché de bois ou de force
majeure

Article 21: Le Gouvernement s'engage à ne jamais remettre en cause
unilatéralement les dispositions de la présente convention à l'occasion des accords
de toute nature qu'il pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 22 : Certaines dispositions de la présente convention peuvent être révisées
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des Parti
l'exige, ou encore lorsque son exécution devient impossible pour une raison de for
majeure

Article 23 : Toute demande de modification de la présente convention devra &
formulée par écrit, par la Partie qui prend l'initiative de la modification, avec k
propositions de modification adressées à son co-contractant, deux mois avant

Cette modification n’entrera en vigueur que si elle est adoptée par les Parties
Chapitre Il : De la résiliation de la convention

Article 24: En cas de non observation des engagements pris par la Société, 13
convention est résiliée de plein droit, sans préjudice des poursuites judiciaires, apres
une mise en demeure restée sans effet, dans les délais indiqués, qui, dans tous les
cas, ne doivent pas dépasser trois mois

Cette résiliation intervient également en cas de manquements graves à la législatio”
et à la réglementation forestières. dûment constatés et notifiés à la Société pa
l'Administration des Eaux et Forêts, et au cas où la convention de lecation gérance
visée dans l'arrêté d'approbation est résiliée

#

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et
Forêts.

Article 25 : Les dispositions de‘l'article 24 ci-dessus s'appliquent également dans le
cas où la mise en œuvre de cette convention ne commence pas dans un délai d'un
an, à compter de la date de signature de son arrêté d'approbation ou encore lorsque
les activités du chantier sont arrêtés pendant un an, sauf cas de force majeure défini
à l'article 26 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts

Ce cas de force majeure doit être constaté par l'Administration Forestière.

Chapitre Ill : Du cas de force majeure

Article 26: Au sens de la présente convention, est qualifié de «cas de force
majeure » tout événement indépendant, incertain, imprévisible et extérieur à a
Société, susceptible de nuire aux conditions dans lesquelles elle doit réaliser

normalement son programme de production et d'investissements

Toutefois, la grève issue d’un litge entre la Société et son personnel ne constitue
pas un cas de force majeure.

Article 27 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai ce
l'exploitation sera prolongé par rapport à la période marquée par la force majeure

Si au contraire, l'effet de la force majeure dure plus de six mois l'une des Parties
peut soumettre la situation à l'autre, en vue de sa résolution

Les Parties s'engagent à se soumettre à toute décision résultant d’un tel règlemer:
même si cette décision devra aboutir à la résiliation de la présente convention

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS

Article 28 : Les Parties privilégient le règlement à l'amiable de tout différend a.
résulterait de l'exécution de cette convention

Au cas où le règlement à l'amiable n'aboutirait
Tribunal de Commerce du siège social de la Socié

s, le litige sera porté devant =

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 29 : En cas de liquidaton ou de résiliation de la convention, la Socié:
devra solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses
actifs

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2003
portant code forestier sont applicables de plein droit.

Article 30: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Admiristration des Eaux et Forêts

__ De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités qui jugeront ou non de l'opportunité de sa
reconduction

Article 31 : Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire.

Article 32 : La présente Convention, sera approuvée par arrêté du Ministre chargé
des Eaux et Forêts, et entrera en vigueur à compter de la date de signature de cet
arrêté./-

# :

Lu et approuvé en deux exemplaires originaux et en langue française.

Fait à Brazzaville, lé 49 septembre 2005

Pour la Société, Pour le Gouvernement,

dent Directeur Général

Le Ministre de l'Economie Forestière
et de l'nvironnement,

